Citation Nr: 0718664	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-27 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for psoriasis.

2.  Entitlement to service connection for psoriasis.

3. Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Louisville, Kentucky regional office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claims 
for service connection for Type II diabetes mellitus, 
hypertension, high cholesterol and hearing loss and failed to 
reopen the veteran's claim for service connection for 
psoriasis as the evidence submitted was not new and material.

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge at the RO in February 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  At this hearing, it was noted 
that at a pre-hearing conference, the veteran elected to 
withdraw his claims for Type II diabetes mellitus, 
hypertension and high cholesterol.  Accordingly, the only 
issues before the Board are whether new and material evidence 
has been submitted to reopen a claim for psoriasis and 
entitlement to service connection for hearing loss.

The issue of entitlement to service connection for psoriasis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  At the May 23, 2006 hearing, prior to the promulgation of 
a decision in the appeal, the veteran stated that he wished 
to withdraw his appeal on the issues of entitlement to 
service connection for hypertension, diabetes mellitus, and 
high cholesterol.    

2.  In a final June 1975 rating decision, the RO denied 
entitlement to service connection for psoriasis; this 
decision is final.

3.  Evidence received since the June 1975 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for psoriasis. 

4.  The veteran's current hearing loss is not due to a 
disease or injury in active service.  


CONCLUSIONS OF LAW

1.  There is no allegation of error of fact or law for the 
Board to consider with respect to the issues of entitlement 
to service connection for hypertension, diabetes mellitus, 
and high cholesterol.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2006).

2.  The June 1975 decision, which denied entitlement to 
service connection for psoriasis, is final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2006).

3.  Evidence received since the June 1975 decision is new and 
material and the claim of entitlement to service connection 
for psoriasis is reopened.  38 U.S.C.A. § 5108, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).

4.  The criteria for service connection for hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal may be made by the 
veteran or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the veteran personally without the express written 
consent of the veteran.  38 C.F.R. § 20.204(c) (2006).

The veteran, at his May 23, 2006 Travel Board hearing, stated 
on the record that he  wished to withdraw the issues of 
entitlement to service connection for hypertension, diabetes 
mellitus, and high cholesterol.  A written transcript of the 
hearing is of record.  

Thus, the Board finds that the veteran withdrew his appeal as 
to the issues of issues of entitlement to service connection 
for hypertension, diabetes mellitus, and high cholesterol 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration on these issues.  Therefore, 
the provisions of the Veterans Claims Assistance Act (VCAA) 
are not applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to issues of entitlement 
to service connection for hypertension, diabetes mellitus, 
and high cholesterol and these issues are dismissed without 
prejudice.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Regarding the new and material evidence question, the VCAA is 
not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  Because the claim for entitlement to service 
connection for psoriasis is being reopened, no further 
assistance is needed to substantiate this aspect of the 
appeal.  

Regarding the entitlement to service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) held that under the VCAA, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a May 2003 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the VCAA letters 
contained a notation that the veteran was to tell VA about 
any additional information or evidence that he would want VA 
to try to get for him.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the first three elements of Dingess 
notice are satisfied by the May 2003 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or an effective date until a February 2006 
letter.  Since the claim is being denied, no rating is being 
given and no effective date is being set.  He is, therefore, 
not prejudiced by the inferred notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records. 

Additionally, the veteran underwent a VA examination for his 
hearing loss in July 2003. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection can also be established for a chronic 
disease, including sensorineural hearing loss as a disease of 
the central nervous system, first shown to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).  

If a chronic disease is identified in service and any time 
thereafter, service connection will be presumed.  Otherwise, 
a continuity of symptomatology is required.  38 C.F.R. 
§ 3.303(b) (2006).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


I.  Whether new and material evidence has been submitted to 
reopen a claim for psoriasis.

A June 1975 rating decision denied service connection for 
psoriasis on the basis that there was no evidence of 
psoriasis while the veteran was in service.  The veteran did 
not appeal the June 1975 rating decision, and it is final.  
38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for psoriasis.

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

The appellant filed a claim to reopen entitlement to service 
connection in October 2002.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, supra.

Evidence received since the June 1975 rating decision 
includes the veteran's February 2006 testimony that his pre-
existing skin condition was aggravated during his active 
duty.

This testimony pertains to the previously unestablished 
element of incurrence or aggravation of a skin condition 
while the veteran was in service.  Therefore, new and 
material evidence has been submitted and the claim for 
service connection for psoriasis is reopened.   

The issue of entitlement to service connection for psoriasis 
is reviewed on a de novo basis.  


II.  Entitlement to service connection for hearing loss.

Factual Background

The veteran contends that he incurred bilateral hearing loss 
during his active duty as he was subjected to various forms 
of noise exposure while serving in Vietnam.

The veteran underwent an entrance examination in April 
September 1969 for the purpose of enlistment.  The 
examination listed his hearing as normal.  In September 1971, 
the veteran's separation also listed the veteran's hearing as 
normal. 

The veteran's service records were negative for any 
complaints of hearing loss.

In July 2003, the veteran underwent a VA examination for his 
hearing.  The examiner noted that the pure-tone thresholds 
were within normal limits for both the veteran's entrance and 
separation examinations.  The veteran reported that he could 
not hear the phone ring and had a hard time understanding 
speech for a very long time.  His situation of greatest 
difficulty was with background noise or in the car.  He 
reported that he was exposed to noise when on the firing 
range in basic training.  He also worked around tanks with a 
lot of weapons that were very noisy.  As a civilian, he 
worked on a farm and with the US Forest Service.  There was a 
great deal of noise exposure with the heavy farm equipment. 

On the authorized audiological evaluation in July 2003 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
60
75
LEFT
15
20
60
95
105

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 72 percent in the left ear.

The examiner stated that the test results indicated hearing 
acuity as within normal limits in the right ear from 250 to 
2000 Hertz (Hz) with a moderate to severe sensorineural 
hearing loss from 3000 to 8000 Hz.  Test results in the left 
ear indicated hearing acuity within normal limits from 250 to 
1000 Hz with a moderate to profound sensorineural hearing 
loss from 2000 to 8000 Hz.  Functional hearing was good and 
tympanometry results did not indicate middle ear pathology at 
that time.  The examiner concluded that since the veteran 
reported working on a farm since his military career and his 
hearing was within normal limits on his induction and 
separation from the military, it was not likely that the 
hearing loss was due to the noise he was exposed to during 
his service.

At his February 2006 hearing, the veteran stated that he 
noticed hearing loss since his service which had gradually 
worsened.  The veteran stated that he was exposed to tank 
fire in Vietnam as he was a combat veteran.  After his 
military service, he was exposed to the noise of his small 
tractor that he used on his farm.  Also, at the July 2003 
hearing, the veteran's wife stated that she had noticed that 
her husband was not able to hear her for the last 10 to 15 
years.

Analysis

With regard to the three elements of service connection, the 
veteran has a present disability as shown by the July 2003 
audiology examination.  38 C.F.R. § 3.385.

An in-service event is shown by the veteran's report of 
significant noise exposure during combat in Vietnam.  His 
participation in combat is confirmed by the fact that he 
received the Combat Infantryman Badge.  His report of noise 
exposure is consistent with the circumstances of his service, 
and is presumed to have occurred.  38 U.S.C.A. § 1154(b) 
(West 2002).  The element of an in-service disease or injury 
is therefore also satisfied. 

However, §1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

Therefore, the remaining question is whether the there is a 
causal relationship between the current disability and the 
in-service disease or injury.

Although the veteran does have current hearing loss, there is 
no medical evidence suggesting that this disorder was present 
in service or that it is etiologically related to any 
incident of service.  The only medical opinion of record 
states that the veteran's hearing loss was most likely the 
result of his post-service noise exposure when working on a 
farm.  

In essence, the evidence of a nexus between the veteran's 
hearing loss and his military service is limited to the 
veteran and his wife's own statements.  This is not competent 
evidence since laypersons, such as the veteran and his wife, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board also notes the veteran's hearing loss was not 
identified to a compensable degree until many years after 
service as the first diagnosis of hearing loss is in July 
2003.  Service connection is therefore not warranted on a 
presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309. 

Absent competent evidence of a link between the veteran's 
service and his hearing loss, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

The appeals on the issues of entitlement to service 
connection for hypertension, diabetes mellitus, and high 
cholesterol are dismissed.  

New and material evidence has been submitted to reopen the 
claim for service connection for psoriasis.

Entitlement to service connection for hearing loss is denied.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The record demonstrates that the veteran had psoriasis since 
his childhood.  Specifically, the veteran's September 1971 
Report of Medical History contained a notation that the 
veteran had a history of psoriasis without present symptoms.  
Additionally, in an October 1969 treatment note, Dr. Ross 
stated that the veteran had chronic psoriasis of about 14 
years of duration.  

The veteran underwent a VA examination in July 2003 for an 
evaluation of his psoriasis.  The VA examiner opined, after a 
physical evaluation of the veteran, that the claims file 
contained no evidence of treatment for psoriasis during the 
veteran's military service.  However, the VA examiner did not 
provide an opinion as to the etiology of any current 
psoriasis or whether any pre-existing skin condition was 
aggravated beyond its natural progression during service.  
See, 38 U.S.C.A. § 1153 (West 2002) (providing that a pre- 
existing disease or injury will be considered to have been 
aggravated by active service where there is an increase in 
disability during service absent a finding that the increase 
was due to the natural progress of the disease).  Thus, the 
RO should schedule the veteran for a VA dermatological 
examination to determine the nature, extent, and etiology of 
any current skin condition, to include whether any pre-
existing skin condition underwent a permanent worsening 
during service beyond its natural progression. 

The veteran's testimony as to in-service symptoms, a 
continuity of symptomatology and current symptoms satisfies 
the requirements for getting an examination.  An examination 
is needed to determine whether psoriasis is related to, or 
was permanently worsened by, the veteran's service.  38 
C.F.R. § 3.159(c)(4) (2006).


Accordingly, the case is REMANDED for the following action:

1.   The RO should schedule the veteran 
for a VA dermatological examination to 
determine the etiology of any skin 
condition found on examination.  The 
veteran's claims file, to include a copy 
of this remand, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  

The examiner should state whether the 
disability is a congenital or 
developmental defect, or a congenital or 
developmental disease.  If the 
abnormality is a congenital or 
developmental disease (as opposed to a 
congenital or developmental defect), the 
examiner should then state whether there 
is evidence of any superimposed injury or 
aggravation to the skin during service or 
evidence of an increase in severity 
beyond the natural progression of the 
disease during service.

If there was worsening of the veteran's 
psoriasis during service, the examiner 
should provide an opinion as to whether 
such worsening was due to natural 
progression. 

The examiner should provide a rationale 
for all opinions. 

2.  The claim should be re-adjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


